Citation Nr: 0842469	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-32 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left 
wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Los Angeles, California.  The veteran 
testified before the undersigned Veterans Law Judge in 
September 2008; a transcript of that hearing is associated 
with the claims folder.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran has a current bilateral hearing loss disability for 
VA compensation purposes.

2.  The competent and credible evidence does not demonstrate 
that the veteran's currently manifested tinnitus is related 
to his military service, including any in-service noise 
exposure.

3.  It is not shown by clear and unmistakable evidence that 
the veteran had a left wrist defect prior to entering active 
duty service.

4.  It is reasonably probable that the veteran sustained a 
nonunion fracture of the left wrist during active duty and 
currently has residuals of that injury. 





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  The presumption of soundness applies with respect to the 
veteran's left wrist.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

4.  Residuals of a left wrist fracture were incurred during 
the veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession 


that pertains to the claim was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23,353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  However, although this notice is no longer 
required, the Board observes that the veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
veteran in August 2004 and September 2006 expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet App. at 120.  

The Board is granting the veteran's left wrist claim.  Thus, 
no purpose would be served by undertaking an extensive 
analysis of whether there has been compliance with the notice 
and duty to assist requirements set out in the VCAA.  
Nevertheless, the Board finds that an August 2004 letter 
partially satisfied the duty to notify provisions with regard 
to all of the veteran's claims decided herein.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the August 2004 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein.  This 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The August 2004 letter was sent 
to the veteran prior to the November 2004 rating decision.  
The VCAA notice with respect to the elements addressed in 
this letter was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the veteran, the Board finds that it may continue 
with its decision of his claims on appeal.  In this regard, 
the Board is 


granting service connection for residuals of a left wrist 
fracture.  Thus, the RO will have an opportunity to provide 
appropriate Dingess notice with implementation of this grant.  
With respect to the veteran's hearing loss and tinnitus 
claims, the Board finds that a preponderance of the evidence 
is against these claims.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim does not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an 
error is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2008).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  He testified at the 
September 2008 Board hearing that he had no additional 
evidence to submit.

VA examinations were not provided in conjunction with the 
veteran's hearing loss and tinnitus claims.  The Board finds 
that in view of the evidence of record, VA examinations are 
not necessary as there is sufficient competent medical 
evidence to decide his claims.  See 38 C.F.R. § 3.159(c)(4).  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the veteran's hearing loss, the Board notes 
that there is nothing in the record, other than the veteran's 
own lay statements, that indicates he has a hearing loss 
disability for VA compensation purposes.  Thus, the veteran 
has not presented competent evidence sufficient to satisfy 
the first McLendon element.  Turning to tinnitus, the veteran 
has presented competent evidence that he had tinnitus during 
service, including at service separation, and approximately 3 
years after service.  However, as discussed below, the 
veteran has failed to present evidence which meets even the 
low threshold of McLendon showing that his current tinnitus 
may be associated with his in-service complaints.  In the 
absence of any competent evidence suggesting a link between 
his current tinnitus and service, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I. Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as a result of in-service noise 
exposure.  Specifically, the veteran testified in September 
2008 that he was exposed to loud noise from the rifle and 
hand grenade 



ranges as well as noise from the motor and tracks of armored 
personnel vehicles.  The veteran also recounted an incident 
during service where a grenade exploded approximately two to 
three feet away from him.  The veteran testified that 
although he noticed problems with hearing loss during service 
he did not seek treatment for any hearing loss problems 
during service.  Post-service, the veteran began to notice 
increased hearing difficulties in the early 1970s.  He still 
did not seek any medical treatment at that time.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2008), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The veteran's service treatment records are silent for any 
complaints of hearing loss.  And while a September 1968 
audiological examination indicates some increase in the 
auditory threshold at 4000 Hertz for both ears following the 
veteran's August 1967 enlistment examination, there is no 
competent evidence of hearing loss during service which meets 
the definition impaired hearing for VA purposes.  See 
38 C.F.R. § 3.385.  Furthermore, there is no competent 
evidence of impaired hearing within one year of service 
separation.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008) (certain chronic disabilities, such as 
hearing loss (as an organic disease of the nervous system), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service).  The Board acknowledges the veteran's lay 
assertions that he noticed hearing problems during and after 
service; however, such statements are not competent evidence 
of a hearing loss disability for VA compensation purposes.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.385.  



The lack of evidence of bilateral hearing loss during service 
or immediately following service is not fatal to the 
veteran's claim.  Rather, the Board must now turn to the 
issue of whether there is competent evidence which attributes 
any post-service hearing loss to service.  See Hensley, 
supra; 38 C.F.R. § 3.303(d).  After review of the competent 
evidence of record, the Board concludes that service 
connection for bilateral hearing loss is not warranted as 
there is no evidence of a current hearing loss disability for 
purposes of VA compensation. 

Despite notice that he must submit competent evidence of a 
current disability, the veteran has not submitted any medical 
evidence which indicates that he has hearing loss which meets 
the definition of 38 C.F.R. § 3.385.  Moreover, the veteran 
has not indicated that he has ever undergone any audiological 
testing; he testified in September 2008 that he has never 
been officially diagnosed with hearing loss.  Hearing 
Transcript, p. 13.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
And while the Board is sympathetic to the veteran's lay 
contentions, VA has interpreted the term "disability" under 
38 U.S.C.A. § 1110 to mean something specific for claims 
based on hearing loss.  Furthermore, the Court has upheld 
this refinement of the term.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007) (VA's interpretation of a hearing 
disability as expressed in the explanatory statement of § 
3.385 is reasonable).  The veteran as a lay person is not 
competent to provide evidence regarding the clinical status 
of his current hearing capability.  See Espiritu, supra.  
Rather, the Board must rely upon the objective results of an 
authorized audiological examination under 38 C.F.R. § 3.385 
to determine whether the veteran has bilateral hearing loss 
that qualifies as a current disability.  See Colvin v. 
Derwinski, 1 Vet. App. 174, 175 (1991).  

Other than the veteran's own contentions, the record contains 
no competent evidence of a current diagnosis of a bilateral 
hearing loss disability for VA compensation purposes.  As a 
preponderance of the evidence is against a finding that the 
veteran has a bilateral hearing loss disability for VA 
purposes, the veteran's claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


II. Tinnitus

The veteran asserts that he is entitled to service connection 
for tinnitus as such disability had its onset during service 
and is the result of military noise exposure.  As with 
hearing loss, the veteran contends acoustic trauma during 
service from the rifle and hand grenade ranges as well as 
noise from the motor and tracks of armored personnel 
vehicles.  The veteran testified in September 2008 that he 
first noticed ringing in his ears during service following 
exposure to loud noise, but that the ringing would dull and 
eventually he wouldn't notice it.  Post-service, the veteran 
began having significant ringing in his ears in the early 
1970s.  He testified that a physician told him that the 
ringing in his ears and recurrent earaches were due to coffee 
drinking.  The veteran indicated that while his earaches 
stopped, the ringing in his ears did not subside when he 
stopped drinking coffee.

Initially, the Board observes that the veteran's DD-214 
reflects a military occupational specialty (MOS) of light 
weapons infantryman during service.  This MOS is consistent 
with training in small arms fire and grenades, thereby 
supportive of the veteran's lay testimony.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  Thus, resolving all doubt in favor of 
the veteran, the Board concludes that there is sufficient 
evidence of acoustic trauma during service.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.



However, injury during service does not, by itself, warrant 
service connection.  Rather, there must be competent evidence 
that the veteran has a current disability that was incurred 
in service.  38 C.F.R. § 3.303.  In the present case, the 
veteran's service treatment records are negative for any 
reference to complaints of tinnitus.  The first documented 
evidence of tinnitus is the veteran's July 2004 claim for 
compensation.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (veteran competent to testify as to the 
presence of tinnitus).  Thus, the critical question in the 
present case turns upon whether the veteran's currently 
manifested tinnitus is etiologically related to his active 
duty service.  This may be shown either through continuity of 
symptomatology since service or through competent evidence of 
a nexus between his current complaints and service.  
38 C.F.R. § 3.303.

According to the veteran's own reports, his tinnitus, while 
it began during service, has not been constant since it began 
during service.  As discussed above, the veteran testified 
that the ringing in ears would diminish over time during 
service.  The Board acknowledges that the veteran indicated 
problems at separation as well as in the early 1970s; 
however, he has not asserted that his tinnitus was constant 
from separation to such date.  In the absence of any lay 
assertions and/or competent evidence indicating continuity of 
symptomatology since service, the Board finds that service 
connection is not warranted pursuant to 3.303(b).

Similarly, there is no competent evidence that the veteran's 
currently manifested tinnitus is related to service, 
including acoustic trauma.  While the Board acknowledges the 
veteran's own lay assertions that his tinnitus is related to 
service, he is not competent to provide evidence regarding 
the etiology of a disability.  See Espiritu, supra.  Rather, 
the Board must rely on the competent medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In the present case, there is no competent medical 
evidence linking the veteran's current tinnitus to service.  
And while such evidence is not competent evidence of an 
intervening cause, it is noteworthy that the veteran 
testified that a physician linked his tinnitus to coffee 
drinking.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(the appellant's account of what health care providers 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence).  See also 


38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified to offer 
medical diagnoses, statements, or opinions).  

Additionally, the Board observes that there is a forty year 
lapse in time between the veteran's active service and the 
first competent and contemporaneous evidence of tinnitus.  
This significant gap in time weighs heavily against the 
veteran's claim .  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

In sum, the Board finds that the preponderance of the 
competent evidence is against finding a relationship between 
the veteran's currently diagnosed tinnitus and any military 
acoustic trauma.  Moreover, there is nothing to support a 
finding a chronicity and continuity of symptomatology since 
service since the veteran himself has given an on and off 
history of tinnitus since service.  Thus, with consideration 
of the veteran's service treatment records, the length of 
time following service prior to a recorded diagnosis of 
tinnitus, and the absence of any medical opinion suggesting a 
causal link to the veteran's service, the Board finds that 
the competent evidence preponderates against a finding that 
the veteran has tinnitus related to service or any incident 
thereof, and accordingly service connection for this 
disability must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.  

III. Residuals of a Left Wrist Fracture

The veteran testified that he injured his left wrist prior to 
entering active duty service (in January 1968) while playing 
football.  He described the injury as a strained wrist.  The 
veteran indicated that he did not experience any wrist 
problems during basic or advanced infantry training, but that 
later, when he slipped and fell, his left wrist began to hurt 
again.  



A review of the veteran's service records reflects that he 
was examined for enlistment in August 1967, prior to his 
January 1968 left wrist injury.  At such time there was no 
history of any broken bones or upper extremity abnormalities.  
The veteran eventually entered active duty in March 1968 and 
there is no evidence of any left wrist disorder noted at that 
time.  In August 1968, nearly six months later, the veteran 
visited the dispensary with complaints of a cracked left 
wrist.  He indicated at such time that he had injured his 
wrist earlier that year.  An August 1968 orthopedic consult 
contains the veteran's description of a flexion injury to his 
left wrist while playing football.  He explained that he told 
examiners of this injury in March 1968, but that he was 
accepted for service nonetheless.  X-rays taken in August 
1968 revealed a nonunion fracture of the left navicular.  The 
veteran was eventually separated in October 1968 due to 
"erroneous induction" based on preexisting limitation of 
motion and pain secondary to a nonunion fracture of the left 
navicular, carpal.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  In the present case, the Board does not 
find that the record contains competent evidence sufficient 
to rebut the presumption of soundness.  In this regard, the 
Board observes that the veteran did not hide the fact that he 
injured his left wrist prior to entering active duty.  In 
fact, contemporaneous evidence indicates that the veteran 
notified the military of his January 1968 injury, yet, no 
action was taken to update his August 1967 induction 
examination.  As such, this examination, which fails to make 
any notation of preexisting left wrist defects, including a 
fracture, is the only competent medical evidence by which to 
judge the veteran's soundness at entrance.  Moreover, the 
Board finds the veteran's lack of complaints of left wrist 
problems during basic or advanced infantry training to be 
highly probative as to supporting a finding of soundness at 
entrance.  Common sense suggests that a fractured wrist would 
have led to problems well before the veteran's sixth month of 
active duty service.  However, the service record contains no 
recorded complaints until late-August 1968.  In sum, the 
Board finds that there is no clear and unmistakable evidence 
that the veteran entered service with left wrist problems, 
including a fractured navicular, so that the presumption of 
soundness is not rebutted.  

If no preexisting condition is noted upon entry into service 
and the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for service connection.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  This means that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322 
(2008).  Such is the present case before the Board.  

The Board notes that the RO did not adjudicate the veteran's 
claim under a theory of service connection.  Rather, his 
claim was adjudicated as one of aggravation.  Generally, the 
proper course of action when the agency of original 
jurisdiction applies the incorrect laws and regulations is to 
remand for adjudication with the proper ones.  However, in 
the present case, the Board is granting the veteran's appeal.  
Thus, a remand would only unnecessarily delay a favorable 
decision; there is no prejudice to the veteran in proceeding.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As noted above, service connection is warranted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In the present case, with consideration of the 
presumption of soundness, the service treatment records shows 
that the veteran sustained a fracture of the left navicular 
during service with resultant limitation and pain on motion.  
Moreover, he has presented evidence of current left wrist 
problems, including an "apparent old partially united 
fracture of the navicular without definite avascular 
necrosis" and "advanced osteoarthritis with a loose 
joint."  See Larchmont Radiology Medical Group, Inc. 
Radiology Report dated August 3, 2004.  The veteran also 
testified in September 2008 that he continues to take anti-
inflammatories for the pain.  Under these circumstances, the 
Board finds that the veteran is therefore entitled to service 
connection for residuals of a left wrist fracture.  38 C.F.R. 
§ 3.303.  To this extent his appeal is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Service connection for residuals of a left wrist fracture is 
granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


